Order filed, April 15, 2014.




                                        In The
                                Court of Appeals
                                      For The
                           First District of Texas
                                    ____________

                                 NO. 01-13-00896-CR

                    VICTOR CHARLES BANKETT, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No 8
                              Harris County, Texas
                           Trial Court Case 1866497



                               ABATEMENT ORDER

      The reporter’s record in this case was due November 19, 2013. See Tex. R. App.
P. 35.1. On November 26, 2013, this court ordered Sondra Humphrey, the court
reporter, to file the record within 30 days. On December 06, 2013 Humphrey filed a
motion for extension of time to file the reporter’s record which was granted until
January 31, 2014. The record has not been filed with the court.
       In cause number 01-13-00227-CR, Washington v. State, this Court ordered
Humphrey to appear and show cause as to why she had not filed the reporter’s record in
this court. On March 26, 2014, Humphrey failed to appear as noticed. Humphrey has
also failed to file reporter records in cause numbers 01-13-00632-CR, Castillos v. State,
01-13-00633-CR, Matamoros v. State, and 01-13-01048-CR, Acosta v. State.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c).      Because the reporter’s record has
not been filed timely as ordered in this cause and because Humphrey is delinquent on the
matters listed above, we issue the following order.

       We direct the judge of the County Criminal Court at Law No 8 to conduct a
hearing at which Sondra Humphrey, a court reporter, appellant’s counsel, and
appellee’s counsel shall participate (a) to determine the reason for failure to file the
record; (b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether Sondra Humphrey should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare a
record, in the form of a reporter’s record, of the hearing. The judge shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing record
and supplemental clerk’s record shall be filed with the clerk of this court within 30 days
of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If Sondra Humphrey files the record prior to the date set
for the hearing, the appeal will be reinstated and the trial court need not hold a hearing.
                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Massengale and Huddle